Citation Nr: 1801185	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The Board notes that the Veteran's claim and the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issue, to include a claim for service connection for acquired psychiatric disorder to include PTSD, as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Upon review of the claims file, the Board believes that additional development is warranted.

The Veteran contends that he has a psychiatric disorder, related to his service and traumatic experiences therein.  He reported that he was an aviation aircraft fire fighter in service, and had to retrieve bodies involved in crashes.  Service personnel records list his primary service duty in a "crash crew."  He has indicated that he has experienced nightmares and other symptoms a result of his service.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed psychiatric disorder.

On VA treatment in September 2012, the Veteran reported that he was a military firefighter.  He indicated that he experienced trauma as a result of removing body parts from plane and helicopter wreckage.  While the treating psychologist indicated that the Veteran did not meet the criteria for diagnosis of PTSD, an impression of adjustment disorder with anxiety was indicated.  A September 2012 VA psychiatry note reflects diagnosis of adjustment disorder with depression.  Further treatment records reflect assessment of anxiety and depression.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD or other psychiatric disorder, and opinion on whether any diagnosed disorder is related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.

The examiner should determine whether the Veteran currently suffers from PTSD, in accordance with the DSM-V.  The examiner should specifically indicate whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




